Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.834 Filed 07/23/20 Page 1 of 22




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                  Plaintiff,                 CRIMINAL NO. 16-CR-20291
vs.
                                             HON. NANCY G. EDMUNDS

ISAAC JAMES HARGROVE,

                  Defendant.
                                    /


                     United States’ Response Opposing
           the Defendant’s Motion for Compassionate Release and
                  Recommendation for Home Confinement

      Between March 18, 2016, and April 5, 2016, an ATF confidential informant

made nine controlled buys of crack cocaine from Defendant Isaac James Hargrove.

The amount involved in the sales was 53 grams of cocaine base (PSR, ¶ 10).

Hargrove was subsequently arrested and his residence was searched. During the

search two firearms, heroin, crack cocaine and narcotics packaging materials were

found (PSR, ¶ 11). Hargrove pleaded guilty to possession with intent to distribute

crack cocaine and possession with intent to distribute heroin, in violation of 21

U.S.C. §841(a)(1) (R.16: Plea Agreement).




                                         1
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.835 Filed 07/23/20 Page 2 of 22




Hargrove has a lengthy prior criminal history of drug trafficking and his sentence

was enhanced as a career offender (PSR, ¶ 24). He was sentenced on April 18, 2017

to 72 months’ imprisonment on each count, to run consecutively, for a total sentence

of 144 months, to be followed by a 4 year period of supervised release (R. 27:

Judgment).

    Hargrove began serving his current sentence on September 6, 2017. He has

served approximately 35% of his sentence. He now moves for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). His motion should be denied.

   Hargrove does not satisfy the substantive requirements for compassionate

release.] “[T]he mere existence of Covid-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

   Hargrove is not otherwise eligible for release. Hargrove’s offense and criminal

history make him a danger to the community, which precludes release under USSG

§ 1B1.13(2). Hargrove is a drug trafficker who has a lengthy history of criminal

activity involving drugs and firearms. He has at least six prior felony convictions for

drug trafficking and numerous prior arrests for felonious assault (PSR, ¶ 41-47). At

the time of his arrest in this case he was on parole for a state felony drug case.

   And the § 3553(a) factors—which the Court must also consider under

§ 3582(c)(1)(A)—likewise do not support release. Hargrove’s conduct in this case,

                                            2
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.836 Filed 07/23/20 Page 3 of 22




selling cocaine base to an ATF confidential informant and the items recovered

during a search of his residence, is serious criminal behavior. His prior criminal

history, which includes numerous convictions for drug trafficking, qualifies him as

a career offender pursuant to USSG §4B1.1. Prior to his arrest Hargrove had no

verifiable employment, a history of probation and parole violations and a history of

substance abuse.

   The Bureau of Prisons has also taken significant steps to protect all inmates,

including Hargrove, from Covid-19. Since January 2020, the Bureau of Prisons has

implemented “a phased approach nationwide,” implementing an increasingly strict

protocol to minimize the virus’s spread in its facilities. Wilson v. Williams, ___ F.3d

___, No. 20-3447, 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). And the Bureau

of Prisons has assessed its entire population to determine which inmates face the

most risk from Covid-19, pose the least danger to public safety, and can safely be

granted home confinement. As of July 23, 2020, this process has already resulted in

at least 7042 inmates being placed on home confinement. See BOP Covid-19

Website. Especially given the Bureau of Prisons’ efforts—and “the legitimate

concerns about public safety” from releasing inmates who might “return to their

criminal activities,” Wilson, 2020 WL 3056217, at *11—the Court should deny

Hargrove’s motion for compassionate release.




                                            3
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.837 Filed 07/23/20 Page 4 of 22




                                   Background

   At age 46, Hargrove has an extensive criminal history involving illegal drugs.

Hargrove obtained his first conviction for drug possession at age 17. He received a

sentence of 5 years’ probation (PSR, ¶28). Just two months later, he was convicted

of breaking and entering an occupied dwelling with intent. Again, he received a

sentence of 5 years’ probation (PSR, ¶29). In 1992, at age 19, he was convicted of

possession with intent to deliver narcotics (crack cocaine) and was sentenced to 5-

20 years’ custody (PSR, ¶30). Hargrove was in possession of a firearm during that

offense. He violated his parole in that case by engaging in new criminal conduct. In

1999, Hargrove was convicted of delivery/manufacture of cocaine and received a

sentence of 1-10 years (PSR, ¶31). In 2007, at age 33, Hargrove was again convicted

of delivery/manufacture of a controlled substance. He received a two year term of

probation which he violated (PSR, ¶32). Shortly after that, in 2008, Hargrove was

again convicted of     delivery/manufacture of a controlled substance. He was

sentenced to a term of imprisonment of 6 months, 2 years’ probation. He violated

the terms of his probation by engaging in new criminal activity and his probation

was continued (PSR, ¶33) In May 2009, Hargrove was convicted of

deliver/manufacture of controlled substance and received a sentence of 6 months’

custody (PSR, ¶34).         In January 2013, Hargrove was convicted of

delivery/manufacture of crack cocaine and was sentenced to 2 -5 years’ custody. He

                                          4
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.838 Filed 07/23/20 Page 5 of 22




violated his parole by engaging in new criminal conduct, the drug sales which

resulted in his arrest in this case (PSR, ¶ 35).

   Hargrove was arrested in this case on April 12, 2016, following nine controlled

sales of crack cocaine to a confidential informant at a Detroit Coney Island

restaurant. The purchases amounted to 53 grams of crack cocaine (PSR, ¶ 10). On

the same date, a search warrant was executed at his house. Officers discovered the

following items: one (1) Glock, Model 30, .45 Caliber, Semi-Automatic Firearm,

Serial Number RWR661; one (1) Heckler and Koch, Model P30, 9mm, Semi-

Automatic Firearm, Serial Number 129-042988; four (4) large sandwich bags of

crack cocaine (191 grams); one (1) sandwich bag of heroin (8.75 grams); and

miscellaneous narcotic packaging equipment (PSR, ¶ 11). Hargrove was charged

with possession with intent to distribute heroin and cocaine base, possession of a

stolen firearm, felon in possession of a firearm and possession of a firearm in

furtherance of drug trafficking ( R. 10: Indictment). He pleaded guilty to possession

with intent to distribute heroin and cocaine base. His sentence was subject to a 60

month mandatory minimum based upon the amount of crack cocaine distributed.

(R.16: Plea Agreement). Hargrove’s sentence was enhanced as a career offender

under §4B1.1(b)(2) (PSR, § 24). Hargrove was sentenced on April 18, 2017 to 72

months’ imprisonment on each count, to run consecutively, for a total sentence of




                                             5
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.839 Filed 07/23/20 Page 6 of 22




144 months, to be followed by a 4 year period of supervised release (R. 27:

Judgment).

     Hargrove began serving his prison sentence on September 6, 2017, and is

currently incarcerated at FCI Hazelton. He is 46 years old, and his projected release

date is August 13, 2026. His primary underlying medical conditions are ascending

aortic aneurysm, obesity and hypertension (Exhibit 1). Nevertheless, Hargrove has

moved for compassionate release, citing his medical conditions and the Covid-19

pandemic.

     Hargrove sought release from the BOP on May 20, 2020 and his request was

denied on June 10, 2020.

                                    Argument

I.      The Bureau of Prisons has responded to Covid-19 by protecting inmates
        and increasing home confinement.

        A.    The Bureau of Prisons’ precautions have mitigated the risk from
              Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s spread within

its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-3447, 2020 WL 3056217, at

*2 (6th Cir. June 9, 2020). For over almost a decade, the Bureau of Prisons has

maintained a detailed protocol for responding to a pandemic. Consistent with that

protocol, the Bureau of Prisons began planning for Covid-19 in January 2020.

Wilson, 2020 WL 3056217, at *2.


                                           6
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.840 Filed 07/23/20 Page 7 of 22




   On March 13, 2020, the Bureau of Prisons began modifying its operations to

implement its Covid-19 Action Plan and minimize the risk of Covid-19 transmission

into and inside its facilities. Id.; see BOP Covid-19 Modified Operations Website.

Since then, as the worldwide crisis has evolved, the Bureau of Prisons has repeatedly

revised its plan. Wilson, 2020 WL 3056217, at *2. To stop the spread of the disease,

the Bureau of Prisons has restricted inmate movement within and between facilities.

Id. When new inmates arrive, asymptomatic inmates are placed in quarantine for a

minimum of 14 days. Id. Symptomatic inmates are provided with medical evaluation

and treatment and are isolated from other inmates until testing negative for Covid-

19 or being cleared by medical staff under the CDC’s criteria. Id.

   Within its facilities, the Bureau of Prisons has “modified operations to maximize

physical distancing, including staggering meal and recreation times, instating grab-

and-go meals, and establishing quarantine and isolation procedures.” Id. Staff and

inmates are issued face masks to wear in public areas. See BOP FAQs: Correcting

Myths and Misinformation. Staff and contractors are screened for symptoms, and

contractors are only permitted to access a facility at all if performing essential

service. Wilson, 2020 WL 3056217, at *2. Social and legal visits have been

suspended to limit the number of people entering the facility and interacting with

inmates. Id. But to ensure that relationships and communication are maintained

throughout this disruption, the Bureau of Prisons has increased inmates’ telephone

                                           7
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.841 Filed 07/23/20 Page 8 of 22




allowance to 500 minutes per month. Legal visits are permitted on a case-by-case

basis after the attorney has been screened for infection.

   Like all other institutions, penal and otherwise, the Bureau of Prisons has not

been able to eliminate the risks from Covid-19 completely, despite its best efforts.

But the Bureau of Prisons’ measures will help federal inmates remain protected from

Covid-19 and ensure that they receive any required medical care during these

difficult times.

   Hargrove is currently at FCI Hazelton, located in Bruceton Mills, West Virginia.

The FCI facility houses 1198 inmates. At this time there has been only one inmate

who has tested positive for Covid-19 and one staff member with a positive test. One

staff member has recovered. There have been no reported deaths, See

https://www.bop.gov/coronavirus/. In Preston county, where the FCI is located,

there have been 113 confirmed cases and 2 deaths.

      B.     The Bureau of Prisons is increasing the number of inmates who are
             granted home confinement.

   The Bureau of Prisons has also responded to Covid-19 by increasing the

placement of federal prisoners in home confinement. Recent legislation now

temporarily permits the Bureau of Prisons to “lengthen the maximum amount of time

for which [it] is authorized to place a prisoner in home confinement” during the

Covid-19 pandemic. Coronavirus Aid, Relief, and Economic Security Act (CARES

Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020). The
                                            8
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.842 Filed 07/23/20 Page 9 of 22




Attorney General has also issued two directives, ordering the Bureau of Prisons to

use the “various statutory authorities to grant home confinement for inmates seeking

transfer in connection with the ongoing Covid-19 pandemic.” (03-26-2020 Directive

to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1). The directives require the

Bureau of Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in deciding

whether home confinement is appropriate. (03-26-2020 Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical. Over 7042

federal inmates have been granted home confinement since the Covid-19 pandemic

began, and that number continues to grow. BOP Coronavirus FAQs. As the Sixth

Circuit recently stressed, these efforts show that “[t]he system is working as it

should”: “A policy problem appeared, and policy solutions emerged.” United States

v. Alam, ___ F.3d ___, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2,

2020).

   This policy solution is also tailored to the realities of the Covid-19 pandemic. As

the Attorney General’s directives have explained, the Bureau of Prisons is basing its

home-confinement decisions on several factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease the inmate’s
      risk of contracting Covid-19; and



                                           9
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.843 Filed 07/23/20 Page 10 of 22




      3.) Whether the inmate’s release into home confinement would risk
      public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These criteria

account for justifiable concerns about whether inmates “might have no safe place to

go upon release and [might] return to their criminal activities,” as well as “legitimate

concerns about public safety.” Wilson, 2020 WL 3056217, at *11.

   The Bureau of Prisons, after all, cannot open its facilities’ gates indiscriminately

and unleash tens of thousands of convicted criminals, en masse. See id. It must focus

on the inmates who have the highest risk factors for Covid-19 and are least likely to

engage in new criminal activity. This is true not just to protect the public generally,

but to avoid the risk that a released defendant will bring Covid-19 back into the jail

or prison system if he violates his terms of release or is caught committing a new

crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C. § 60541(g)(2).

   The Bureau of Prisons must also balance another important consideration: how

likely is an inmate to abide by the CDC’s social-distancing protocols or other Covid-

19-based restrictions on release? Many inmates—particularly those who have been

convicted of serious offenses or have a lengthy criminal record—been already

proven unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,” Wilson, 2020 WL

3056217, at *11, including whether a particular inmate would adhere to release

conditions and social-distancing protocols during the pandemic. If a prisoner would
                                            10
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.844 Filed 07/23/20 Page 11 of 22




be unlikely to take release conditions or Covid-19 precautions seriously, for

instance, he would also be far more likely than the general public to contract and

spread Covid-19 if released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it to marshal

and prioritize its limited resources for the inmates and circumstances that are most

urgent. For any inmate who is a candidate for home confinement, the Bureau of

Prisons must first ensure that his proposed home-confinement location is suitable for

release, does not place him at an even greater risk of contracting Covid-19, and does

not place members of the public at risk from him. It must assess components of the

release plan, including whether the inmate will have access to health care and other

resources. It must consider myriad other factors, including the limited availability of

transportation right now and the probation department’s reduced ability to supervise

inmates who have been released. All of those decisions require channeling resources

to the inmates who are the best candidates for release.

   Those types of system-wide resource-allocation decisions are difficult even in

normal circumstances. That is why Congress tasked the Bureau of Prisons to make

them and has not subjected the decisions to judicial review. 18 U.S.C. § 3621(b)

(“Notwithstanding any other provision of law, a designation of a place of

imprisonment under this subsection is not reviewable by any court.”); United States

v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s

                                           11
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.845 Filed 07/23/20 Page 12 of 22




a general rule, the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’ substantial and

ongoing efforts to address the Covid-19 pandemic.

      C.     The Court should decline Hargrove’s request for a
             recommendation that he be granted home confinement.

   The Court should also deny Hargrove’s request for a judicial recommendation to

the Bureau of Prisons that he finish his sentence under home confinement (R. 32:

Def’s Motion, PgID 579). Even assuming the Court has the authority to grant such

a recommendation, Hargrove is not a strong candidate for it. Hargrove has only

served 4 years and 3 months of his 144 month sentence. His projected release date

is August 13, 2026. He has engaged in misconduct while in prison, including

possession of drugs/alcohol and refusing to obey orders (Exhibit 2-Dicipline). The

BOP has determined that he is a medium risk recidivism level (Exhibit 3-Pattern

Score). Hargrove has suggested that he could reside with his sister, Ellen Turner,

who at the time of his arrest was unemployed and living on social security disability

benefits as a result of sickle cell anemia (PSR, ¶ 49). Hargrove has also suggested

residence with another sister, Velma Jackson, who is 18 years younger than

Hargrove, and whose employment and living situation are unknown (PSR, ¶ 49).

      At the time of his arrest, Hargrove had no verifiable work history (PSR, ¶

59). While in prison he has not enrolled in vocational training programs and has not

earned his GED. In addition, he has not established any financial savings for release
                                          12
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.846 Filed 07/23/20 Page 13 of 22




needs (Exhibit 4 - Program Review Report). Hargrove’s record thus suggests that

his release into home confinement at this time would quickly spiral into additional

criminal conduct.

II.      The Court should deny Hargrove’s motion for compassionate release.

      Hargrove’s motion for a reduced sentence should be denied. A district court has

“no inherent authority . . . to modify an otherwise valid sentence.” United States v.

Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s authority

to modify a defendant’s sentence is “narrowly circumscribed.” United States v.

Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory

exception, a district court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow. United States

v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is equally narrow.

      First, compassionate release requires exhaustion. If a defendant moves for

compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

Bureau of Prisons or waiting 30 days from when the warden at his facility received

his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, ___F.3d ___, No. 20-

1298, 2020 WL 2845694, at *1 (6th Cir. June 2, 2020). And as the Sixth Circuit




                                            13
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.847 Filed 07/23/20 Page 14 of 22




recently held, this statutory exhaustion requirement is mandatory. Alam, 2020 WL

2845694, at *1–*4.

   Second, even if a defendant exhausts, he must show “extraordinary and

compelling reasons” for compassionate release, and release must be “consistent

with” the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

As with the identical language in § 3582(c)(2), compliance with the policy

statements incorporated by § 3582(c)(1)(A) is mandatory. See Dillon v. United

States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir.

2014). To qualify, a defendant must have a medical condition, age-related issue,

family circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety of any other

person or to the community,” USSG § 1B1.13(2).

   Third, even if a defendant is eligible for compassionate release, a district court

may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support release.

18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at sentencing, those factors require

the district court to consider the defendant’s history and characteristics, the

seriousness of the offense, the need to promote respect for the law and provide just

punishment for the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).




                                           14
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.848 Filed 07/23/20 Page 15 of 22




      A.     Hargrove is not eligible for compassionate release under the
             mandatory criteria in USSG § 1B1.13.

   Compassionate release must be “consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked

the Sentencing Commission with “describ[ing] what should be considered

extraordinary and compelling reasons for [a] sentence reduction” under

§ 3582(c)(1)(A), as well developing “the criteria to be applied and a list of specific

examples” for when release is permitted. 28 U.S.C. § 994(t).

   Because the Sentencing Commission has fulfilled Congress’s directive in USSG

§ 1B1.13, that policy statement is mandatory. Section 3582(c)(1)(A)’s reliance on

the Sentencing Commission’s policy statements mirrors the language governing

sentence reductions under 18 U.S.C. § 3582(c)(2) for retroactive guideline

amendments. Compare § 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the

same language in the same statute, it must be interpreted in the same way. Marshall,

954 F.3d at 830. In both contexts, then, the Sentencing Commission’s restraints “on

a district court’s sentence-reduction authority [are] absolute.” United States v.

Jackson, 751 F.3d 707, 711 (6th Cir. 2014); accord Dillon v. United States, 560 U.S.

817, 830 (2010).

   The First Step Act did not change that. It amended only who could move for

compassionate release under § 3582(c)(1)(A). It did not amend the substantive

requirements for release. United States v. Saldana, No. 19-7057, 2020 WL 1486892,
                                           15
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.849 Filed 07/23/20 Page 16 of 22




at *2–*3 (10th Cir. Mar. 26, 2020); United States v. Mollica, No. 2:14-CR-329, 2020

WL 1914956, at *4 (N.D. Ala. Apr. 20, 2020). Section 1B1.13 remains binding.

   Section 1B1.13 cabins compassionate release to a narrow group of non-

dangerous defendants who are most in need. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the inmate’s medical

condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and (4) other

reasons “[a]s determined by the Director of the Bureau of Prisons,” which the Bureau

of Prisons has set forth in Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of inmate-specific

condition permitting compassionate release. The Bureau of Prisons has worked

diligently to implement precautionary measures reducing the risk from Covid-19 to

Hargrove and other inmates. See Wilson v. Williams, ___ F.3d ___, No. 20-3447,

2020 WL 3056217, at *2, *8 (6th Cir. June 9, 2020). Thus, “the mere existence of

Covid-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s spread.”

Raia, 954 F.3d at 597; cf. Wilson, 2020 WL 3056217, at *11.

   Hargrove’s medical records confirm that he has an ascending aortic aneurysm,

obesity and hypertension, which the CDC has identified as risk factors for Covid-

19. Given the heightened risk that Covid-19 poses to someone with those medical

                                             16
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.850 Filed 07/23/20 Page 17 of 22




conditions, Hargrove has satisfied the first eligibility threshold for compassionate

release during the pandemic. See USSG § 1B1.13(1)(A) & cmt. n.1(A).

    But Hargrove remains ineligible for compassionate release because he is a

danger to the community. Section 1B1.13(2) only permits release if a “defendant is

not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” It thus prohibits the release of violent offenders, including

most drug dealers. See United States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir.

2010); United States v. Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich.

June 9, 2020). It also bars the release of many other defendants. An evaluation of

dangerousness under § 3142(g) requires a comprehensive view of community

safety—“a broader construction than the mere danger of physical violence.” United

States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam). So even many

“non-violent” offenders—such as those who have been involved in serial or

significant fraud schemes—may not be released under § 3582(c)(1)(A). USSG

§ 1B1.13(2).

   Adhering to § 1B1.13(2) is especially important given the current strain on

society’s first responders and the rise in certain types of crime during the Covid-19

pandemic. Police departments in many cities have been stretched to their limits as

officers have either contracted Covid-19 or been placed in quarantine. Some cities,

including Detroit, have seen spikes in shootings and murders. Child sex predators

                                          17
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.851 Filed 07/23/20 Page 18 of 22




have taken advantage of bored school-aged kids spending more time online. Covid-

19-based fraud schemes have proliferated. There are real risks to public safety right

now, and those risks will only increase if our community is faced with a sudden

influx of convicted defendants.

   Because Hargrove’s release would endanger the community, § 1B1.13(2)

prohibits reducing his sentence under § 3582(c)(1)(A). Hargrove has an extensive

history of felony drug convictions, arrests for violent assaultive offenses and a

history of possessing firearms in connection with his drug offenses. He also has a

history of parole/probation violations and prison misconduct. The instant offense

was committed while on parole for a state felony drug conviction (PSR, ¶ 37). The

BOP has determined that he should not be granted a compassionate release. His

release at this time would endanger public safety.

      C.     The factors in 18 U.S.C. § 3553(a) strongly weigh against
             compassionate release.

   Even when an inmate has shown “extraordinary and compelling reasons” and

demonstrated that he is not dangerous, he is still not entitled to compassionate

release. Before ordering relief, the Court must consider the factors set forth in 18

U.S.C. § 3553(a) and determine that release is appropriate. See United States v.

Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The §

3553(a) factors . . . weigh against his request for compassionate release.”); United

States v. Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,
                                          18
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.852 Filed 07/23/20 Page 19 of 22




2020) (holding that the “[d]efendant’s circumstances do not warrant compassionate

release . . . under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411,

2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying compassionate

release because “the 18 U.S.C. § 3553(a) sentencing factors do not favor release”);

see also United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020)

(upholding a district court’s denial of compassionate release based on the § 3553(a)

factors). So even if the Court were to find Hargrove eligible for compassionate

release, the § 3553(a) factors should still disqualify him.

   Hargrove is a multi-convicted drug dealer with a history of possessing firearms

and engaging in violent behavior (PSR, ¶ 41-47). In this case he was convicted after

engaging in multiple sales of crack cocaine to a federal confidential informant. At

the time of his arrest he was on parole for a state drug felony conviction. Hargrove

has not yet earned a GED and has no vocational training. Due to his prior periods of

incarceration, he has no verifiable employment experience. According to the BOP,

he has no financial savings for release (Exhibit 4-Program Review Report). He has

a history of substance abuse, and his dealings with drugs/alcohol appears to have

continued, despite his imprisonment (Exhibit 2-Discipline). Prior terms of state

incarceration have not deterred him from criminal activity. Because he has only

served a small portion of his federal criminal sentence, the deterrence effect of his

sentence in this case is uncertain. Hargrove has not yet prepared himself for re-entry

                                           19
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.853 Filed 07/23/20 Page 20 of 22




into society by solidifying a plan for his release including completing vocational

training, obtaining a GED, gaining employment experience or saving financial

resources.

   Further, the BOP medical records confirm that Hargrove’s medical conditions

are being monitored and controlled with medications. Hargrove’s aortic aneurysm is

being regularly monitored for any enlargement. Blood pressure medications are

being used to control the aneurysm and his hypertension. Options for elective

surgery, specifically a Bentall procedure, which is a surgery to replace part of the

aorta and the aortic valve of the heart because of a bulge (aneurysm) in the aorta,

have been discussed with Hargrove. According to his recent BOP medical records,

he is currently awaiting follow up tests to determine if the aneurysm has grown to

the level in which surgery is recommended by the cardiac physicians (Exhibit 1).

Hargrove’s last EKG was on March 11, 2020. His most recent medical appointment

was for optometry on June 25, 2020.

   Compassionate release is inappropriate.

III.   If the Court were to grant Hargrove’s motion, it should order a 14-day
       quarantine before release.

   If the Court were inclined to grant Hargrove’s motion despite the government’s

arguments above, the Court should order that he be subjected to a 14-day quarantine

before release.


                                          20
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.854 Filed 07/23/20 Page 21 of 22




                                  Conclusion

   Hargrove’s motion for compassionate release/sentence reduction should be

denied.


                                              Respectfully submitted,

                                              MATTHEW SCHNEIDER
                                              United States Attorney


                                              s/Susan E. Fairchild (P41908)
                                              Assistant United States Attorney
                                              211 West Fort St. Suite 2001
                                              Detroit, Michigan 48226
                                              (313) 226-9577
                                              Susan.Fairchild@usdoj.gov
   Dated: July 23, 2020


                          CERTIFICATE OF SERVICE

      I hereby certify that on July 23, 2020 I electronically filed the foregoing

document with the Clerk of the Court using the ECF system and have mailed a copy

to the following:

      Isaac James Hargrove
      FCI Hazelton
      Federal Correctional Institution
      P.O. BOX 5000
      BRUCETON MILLS, WV 26525

      Colleen Fitzharris
      Attorney for Defendant Hargrove
      Office of the Federal Community Defender


                                         21
Case 2:16-cr-20291-NGE-EAS ECF No. 38, PageID.855 Filed 07/23/20 Page 22 of 22




                                            s/Susan E. Fairchild
                                            SUSAN E. FAIRCHILD
                                            Assistant United States Attorney
                                            211 West Fort Street, Suite 2001
                                            Detroit, Michigan 48226-3211
                                            (313) 226-9577
                                            Susan.Fairchild@usdoj.gov




                                       22
